Opinion by
Willson, J.
§ 238. Jurisdiction of court of appeals as to amount; plea in reconvention in county court after appeal from justice's court will not confer; case stated. Horidam sued Davidson in justice’s court to recover $20, the alleged value of two yearlings, and for $50 damages for the wrongful conversion of said animals. He recovered judgment in said court for $20 and costs. Davidson appealed to the county court, and in said last named court he for the first time pleaded in reconvention in the cause, claiming damages in the sum of $160. Upon trial de novo in the county court, Horidam again recovered judgment for $20 and all costs, and from said judgment Davidson has appealed to this court. Held: This court has no appellate jurisdiction in civil cases where the *285judgment rendered by the county court, nor the amount in controversy, either exceeds $100 exclusive of interest and costs. [R. S. arts. 1068, 1382; W. & W. Con. Rep. §510; 2 W. Con. Rep. §§ 504, 709.] Davidson’s plea in reconvention, not having been pleaded in the justice’s court, cannot be regarded, and cannot confer jurisdiction of this appeal upon this court. [2 W. Con. Rep. § 710.]
February 9, 1887.
Appeal dismissed.